Citation Nr: 0103399	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  95-37 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for gallstones.

2.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for bowel problems, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for sore gums, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for frequent 
gynecologic infections, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.
7.  A determination of the propriety of the initial 
disability rating of 10 percent assigned to the veteran's 
service-connected back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to August 
1986, and from November 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for 
service connection for hair loss, bowel problems, sore gums, 
frequent gynecological problems, a respiratory disorder, and 
gallstones, and granted the veteran's claim for service 
connection for a back disorder, and assigned a 10 percent 
disability rating thereto; and from an October 1995 rating 
decision by this RO which denied the veteran's claims for the 
first five issues listed above on the additional basis that 
they were due to an undiagnosed illness incurred in the 
Persian Gulf.  The veteran filed a timely appeal to these 
adverse determinations.  The veteran's claims file was 
subsequently transferred to the RO in St. Paul, Minnesota.

The Board notes that while these two rating decisions also 
denied several other claims by the veteran, these issues are 
not before the Board either because they were not appealed by 
the veteran, or, in several cases, were appealed by the 
veteran but were either subsequently granted by the RO, were 
determined to be manifestations of a service-connected 
disability, or were rendered moot by subsequent RO rating 
actions.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The evidence does not show that the veteran currently 
suffers from gallstones.

3.  The evidence does not show that the veteran currently 
suffers from a hair loss disorder which is related to service 
or is due to an undiagnosed illness.

4.  The evidence does not show that the veteran's current 
bowel problems are related to service or are due to an 
undiagnosed illness.

5.  Periodontal disease is not considered by VA to be a 
disease or injury for VA compensation purposes.

6.  The evidence does not show that the veteran's current 
gynecological infections are related to service or are due to 
an undiagnosed illness.

7.  The evidence does not show that the veteran's current 
respiratory disorders are related to service or are due to an 
undiagnosed illness.

8.  The veteran's back disorder is manifested by complaints 
of pain on motion and when performing certain activities, but 
with limited clinical and x-ray evidence of back pathology.


CONCLUSIONS OF LAW

1.  Gallstones were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303 
(2000).

2.  A hair loss disorder was not incurred in or aggravated by 
service, nor is it due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 3.303, 3.317 
(2000).

3. A bowel disorder was not incurred in or aggravated by 
service, nor is it due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 3.303, 3.317 
(2000). 

4.  A disorder manifested by sore gums was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
3.303, 3.317 (2000). 

5.  A disorder manifested by frequent gynecological 
infections was not incurred in or aggravated by service, nor 
is it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. 3.303, 3.317 (2000). 

6.  A respiratory disorder was not incurred in or aggravated 
by service, nor is it due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 3.303, 3.317 
(2000).

7.  The schedular criteria for a disability rating in excess 
of 10 percent for the veteran's back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).
 
I.  Service connection for gallstones

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2000).  In determining 
whether an appellant is entitled to service connection for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991) 
as amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended as 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for gallstones includes her service medical 
records, which are negative for any recorded evidence of 
complaints or diagnoses of, or treatment for, gallstones.  
The Board notes that the veteran has alleged that she was 
treated for gallstones while in service, and, to that end, 
has submitted a service medical record dated January 17, 
1991, which notes a history of a diagnosis of gallstones.  
However, a diagnosis of gallstones was not rendered at the 
time of this outpatient treatment note.

Also of record is a hospitalization report dated in May 1991 
from Blue Earth Medical Center, a private health care 
facility.  At that time, the veteran presented with 
complaints of moderate to severe low back pain and nausea.  
In the section reserved for past medical history, the veteran 
did not note any previous history of gallstones.  A few days 
after admission, the examiner noted that the veteran had a 
family history of gallbladder problems, and that a 
gallbladder ultrasound would be ordered.  A report two days 
later indicated that the veteran's ultrasound had been 
conducted the previous day, but that the examiner had not yet 
seen the results.  The daily progress notes for the next two 
days of hospitalization did not indicate the results of this 
test.  However, the final diagnosis at discharge was 
lumbosacral strain, and no diagnosis of gallstones was 
rendered.

In May 1993, the veteran underwent a VA general medical 
examination.  At that time, she reported that she had been 
hospitalized for a week in 1991, while in Saudi Arabia, due 
to cholecystitis.  She stated that there had been no 
recurrence since that time.  Both physical examination and 
laboratory testing were normal, and the examiner diagnosed a 
history of cholecystitis with no recurrent symptoms since 
1991.

In May 1996, the veteran testified before an RO hearing 
officer.  At that time, she stated that she had been 
hospitalized for approximately one week for treatment of 
gallstones while in service.  She stated that she was unsure 
of the date of this hospitalization, but that since the 
January 17, 1991 service medical record noted above noted a 
previous diagnosis of gallstones, it was probably sometime 
prior to that date.

In September 1997, the veteran underwent a VA psychiatric 
examination.  At that time, she reported that she had been 
hospitalized during her second period of service for 
gallbladder surgery secondary to gallstones.  She complained 
that she had suffered from stomach problems ever since.  The 
examiner rendered an Axis II diagnosis of a history of 
cholecystectomy. 

Also of note is a VA outpatient treatment note dated in 
November 1996, at which time the veteran sought treatment for 
complaints of abdominal pain.  At that time, the veteran 
reported that she was told in October 1990 while in Saudi 
Arabia that she had gallstones.  She stated that no testing 
had been done, and that she was given pain pills.  The 
examiner noted that an ultrasound had been performed 
approximately 1 1/2 weeks earlier at Albert Lea Clinic, which 
showed no evidence of gallstones.  She was told to use 
Prilosec. 

A review of this evidence reveals that there is some question 
whether the veteran was ever diagnosed with gallstones in 
service, since her service medical records do not indicate 
such a diagnosis, and do not corroborate her report of having 
been hospitalized for one week in service for treatment of 
this disorder.  However, even if the Board were to find that 
the veteran did suffer from gallstones in service, there is 
no evidence whatsoever that the veteran currently suffers 
from gallstones or any residuals of the gallstones 
experienced in service.  On the contrary,  the veteran 
herself specifically testified that she had never suffered 
from, or been treated for, gallstones since her discharge 
from active duty in January 1992.  Since service connection 
requires medical evidence of a current disability, the 
veteran's claim for service connection for gallstones must be 
denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).


II.  Undiagnosed illness claims

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated by service in the United States Armed Forces. 

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1999).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

A.  Hair loss

A review of the veteran's service medical records reveals 
that they are negative for evidence of any reported complaint 
or diagnosis of, or treatment for, hair loss.

Relevant post-service evidence includes the report of a VA 
examination conducted in May 1993.  At that time, the veteran 
complained that when she barely touched her head she found 
hair in her hand.  She denied alopecia.  She stated that she 
had had permanents, but that they had not made a difference.  
On examination, the veteran showed no signs of hair loss, and 
was noted to have thick, coarse hair.  The examiner diagnosed 
a complaint of hair loss since being in Saudi Arabia, with no 
significant evidence of balding or alopecia on examination.

In May 1996, the veteran testified at a hearing before an RO 
hearing officer.  At that time, she stated that when she 
combed her hair or ran her hands through it, she usually lost 
more hair than she used to.  She stated that this loss was 
not noticeable because her hair was so thick.

At the time of a VA psychiatric examination in September 
1997, the veteran complained of numerous problems, including 
bowel problems, the loss of "globs of hair" when showering 
or combing it, and multiple aches and pains, including sore 
gums.  In describing previous psychiatric testing results, 
the examiner noted that previous diagnoses had included a 
December 1992 diagnosis of undifferentiated somatoform 
disorder, and that psychological testing conducted later in 
December 1992 produced an invalid Minnesota Multiphasic 
Personality Inventory (MMPI) profile, interpreted as either 
malingering or being unable to cope with significant loss of 
control.  Following the current examination, the examiner 
diagnosed major depressive disorder and atypical anxiety 
disorder, mostly with somatic symptoms.  The examiner then 
offered the following discussion:

The veteran was in a physically, 
emotionally and sexually abusive 
relationship with her second husband whom 
she married while they were both in the 
Army in 1988.  The service at the 
[Persian] Gulf and the period of this 
abusive marriage overlap, making it 
difficult to separate the stressors.  I 
believe the [veteran's] depressive 
symptoms are related mostly to the above 
in a person with dependent traits and 
poor coping skills.  Somatization is a 
common presentation of effective 
disorders in individuals who lack 
psychological mindedness, and are 
compounded by a low educational level.  
Most, if not all of her symptoms, can be 
easily identified as related to chronic 
stress, fatigue common to depression and 
to traumatized individuals, pain 
syndromes, aching joints, upper and lower 
back pain common to depression with 
somatization and common to tension and 
chronic stress.  Often also secondary to 
the lack of normal activity due to the 
psychomotor retardation accompanying the 
depression.  Loss of concentration, loss 
of appetite, problems with bowels, lack 
of sex drive are also compatible with 
depression.

The Board notes that the veteran's claims file also contains 
numerous statements from friends and family members of the 
veteran, attesting to the fact that the veteran has 
complained of hair loss since her return from the Persian 
Gulf.

A review of this evidence reveals that the veteran has 
complained of excessive hair loss on several occasions since 
discharge, at the time of VA examinations and a hearing.  
However, as noted above, service connection under section 
3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian 
Gulf War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  In this case, at the time of 
psychiatric examination in September 1997, the veteran's 
complaints of hair loss were determined to be a somatic 
symptom or manifestation of her depression and/or anxiety 
disorder.  Thus, to the extent that the veteran's complaints 
have been specifically attributed to an identifiable cause, 
they are not manifestations of an illness which "cannot be 
attributed to any known clinical diagnosis," and service 
connection under section 3.317 is precluded.  

Furthermore, while the veteran has frequently reported 
subjective complaints of excessive hair loss, the Board finds 
that the evidence fails to indicate that the veteran has 
received a definitive current diagnosis of any hair loss 
disorder.  In this regard, the Board notes that while the 
veteran has articulated subjective complaints of excessive 
hair loss at the time of VA examinations and her RO hearing 
and has presented lay statements as evidence of "objective 
indications of chronic disability," as contemplated by 38 
C.F.R. § 3.317(a), the Board cannot dismiss the examinations 
of record which have been consistently negative for any 
evidence of actual disorders manifested by such 
symptomatology.  Indeed, the examiner who performed the May 
1993 VA examination specifically noted finding no significant 
hair loss on physical examination, and diagnosed"[n]o 
significant evidence of balding or alopecia on exam."    

Similarly, to the extent that the veteran is claiming service 
connection for a hair loss disorder on a direct basis, the 
Board has found no evidence that the veteran currently 
suffers from a disability which had its onset in service.  
Although the veteran has asserted that she currently suffers 
from greater hair loss than normal, she has offered no 
medical evidence which indicates that these complaints are 
manifestations of an actual medical disorder.  On the 
contrary, all relevant examination and testing results by VA 
physicians were normal, with no abnormalities or disorders 
found. 

Accordingly, it is the decision of the Board that the 
evidence does not support the veteran's claim for service 
connection for hair loss, to include as due to an undiagnosed 
illness, and her claim for this benefit is denied.

B.  Bowel problems

A review of the veteran's service medical records reveals 
that they are negative for evidence of any reported complaint 
or diagnosis of, or treatment for, bowel problems.  The Board 
notes that a treatment note dated from Blue Earth Medical 
Center (Blue Earth), a private health care facility, dated in 
December 1989, during the veteran's second period of service, 
did note a complaint of, among other things, some abdominal 
discomfort.  However, no findings or diagnosis of any bowel 
or gastrointestinal problems were noted.  A hospitalization 
note dated in May 1991 from Blue Earth specifically stated 
that the veteran denied any gastrointestinal complaints.

At the time of VA examination in May 1993, the veteran 
complained of decreased appetite and rare abdominal pain 
lasting up to two minutes per episode.  On examination, the 
veteran's abdomen was nontender to deep palpation, with no 
organomegaly or mass.  The examiner diagnosed decreased 
appetite, sore gums, intermittent abdominal pain and nausea 
since returning from Saudi Arabia, with no weight loss.

At the time of her May 1996 hearing, the veteran testified 
that she was constipated, and did not have bowel movements as 
often as she used to.  She indicated that she did not take 
any medication for treatment of this problem.

The veteran was seen on several occasions in November 1996, 
at which time she complained of abdominal pain.  She 
indicated that she could not tolerate eggs and cheese, and 
had felt sick after eating these her whole life.  She also 
complained of an intolerance to fatty foods.  She stated that 
she had rare diarrhea, only once per week "if that."  
Results of laboratory testing were essentially normal, and 
the veteran was advised to follow a lactose-free diet.  At 
the time of a follow-up examination in late November 1996, 
the veteran stated that her abdominal pain had improved with 
dietary changes.  The examiner diagnosed lactose intolerance 
and possible gastritis, and recommended that the veteran 
continue with a dairy-free diet and the use of dairy-ease and 
Tagamet if needed.

At the time of a VA colorectal examination in September 1997, 
the veteran complained that her bowels were normal until her 
service in the Persian Gulf, at which time she noticed 
irregular bowel habits which had continued ever since.  She 
noted that she had loose stool when eating dairy products and 
occasionally when eating meats.  She also reported some 
bloating discomfort.  The results of a physical examination, 
including flexible sigmoidoscopic examination, were normal.  
The examiner diagnosed probable irritable bowel and lactose 
intolerance, and recommended that the veteran maintain a 
lactose-free diet.

The Board also notes that the veteran complained of bowel 
changes at the time of the VA psychiatric examination in 
September 1997.  As indicated above, the examiner concluded 
that "[m]ost, if not all of her symptoms, can be easily 
identified as related to chronic stress, fatigue common to 
depression and to traumatized individuals, pain syndromes, 
aching joints, upper and lower back pain common to depression 
with somatization and common to tension and chronic stress.  
Often also secondary to the lack of normal activity due to 
the psychomotor retardation accompanying the depression.  
Loss of concentration, loss of appetite, problems with 
bowels, lack of sex drive are also compatible with 
depression."

A review of this evidence reveals that the veteran has 
complained of bowel problems on several occasions since 
discharge, at the time of VA examinations and a hearing.  
However, as noted above, service connection under section 
3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian 
Gulf War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  In this case, at the time of VA 
examinations, the veteran's complaints of bowel problems were 
determined to be either a manifestation of lactose 
intolerance or, in one case, a somatic symptom or 
manifestation of her depression and/or anxiety disorder.  
Thus, to the extent that the veteran's complaints have been 
specifically attributed to an identifiable cause, they are 
not manifestations of an illness which "cannot be attributed 
to any known clinical diagnosis," and service connection 
under section 3.317 is precluded.  

In addition, to the extent that the veteran is claiming 
service connection for bowel problems on a direct basis, the 
Board has found no evidence that the veteran's current 
disability had its onset in service.  Indeed, there is 
nothing in the claims file, other than the veteran's own 
contentions, which would tend to establish that her current 
bowel problems, to include lactose intolerance, are related 
to her active military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran has not been shown to be 
a medical expert, she is not qualified to express an opinion 
regarding any medical causation of her bowel problems.  As it 
is the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that her current bowel 
problems are related to service cannot be accepted as 
competent evidence.

C.  Sore gums

A review of the veteran's service medical records reveals 
that they indicate several diagnoses of gingivitis at the 
time of dental examinations.  Examiners repeatedly 
recommended that the veteran follow better oral hygiene 
practices to treat this problem.

At the time of a post-service VA examination in May 1993, the 
veteran complained that she had suffered from sore gums since 
being in Saudi Arabia which had kept her from brushing her 
teeth daily.  She stated that she brushed her teeth 
approximately once per week.  Physical examination of the 
veteran's gums revealed significant erythema of the gums 
suggesting diffuse gum disease.  The examiner diagnosed 
evidence of gum disease on examination.

There is no medical evidence suggesting that the veteran's 
complaints of gum disease have eluded diagnosis.  Although 
gingivitis/periodontal disease has been diagnosed, service 
connection for periodontal disease will be considered solely 
for the purpose of establishing eligibility for outpatient 
dental treatment.  38 C.F.R. § 3.381 (2000).  Although 
service connection may be granted for the limited purpose of 
obtaining one-time outpatient dental treatment for 
periodontal disease, the veteran has not claimed eligibility 
for such treatment. See 38 C.F.R. §§ 4.149, 17.161.  In any 
event, as the veteran's sore gums have been attributed to 
periodontal disease, a known diagnosis, they are not 
manifestations of an illness which "cannot be attributed to 
any known clinical diagnosis," and service connection under 
section 3.317 is precluded.  As direct service connection is 
precluded by law, and service connection on the basis of an 
undiagnosed illness is not warranted, the veteran's claim for 
service connection for sore gums, to includes as due to an 
undiagnosed illness, must be denied. 

D.  Frequent gynecological infections

A review of the veteran's service medical records reveals 
several diagnoses of gynecological infections, including 
cervicitis in October and November 1991, and bacterial 
vaginitis, Candida, and Gardnerella in November 1991.  The 
veteran's November 1991 service discharge examination did not 
note the presence of any gynecological infections, and noted 
that the results of a gynecological examination conducted a 
few weeks earlier were within normal limits.

In May 1993, the veteran underwent a VA general medical 
examination.  At that time, she denied any unusual vaginal 
discharge or pain, and stated that she had had gynecological 
infections "one to two times."  She denied any chronic 
problems, and denied a history of sexually transmitted 
diseases.  The results of the gynecological examination were 
normal.  The examiner diagnosed "[d]enies history of chronic 
GYN infections."

In May 1996, the veteran underwent a VA gynecological 
examination.  At that time, she did not complain of any 
vaginal itching or discharge, and reported that all previous 
pap smear tests had been normal.  The examiner took 
gynecological cultures, which were tested and determined to 
be positive for Candida/yeast infection and Gardnerella.

In April 1997, the veteran underwent an annual VA 
gynecological examination.  At that time, the veteran did not 
complain of any gynecological problems, and no gynecological 
disorders were diagnosed.

At the time of a VA examination in September 1997, the 
veteran had no complaints regarding her gynecological areas.  
She reported that she had no history of sexually transmitted 
diseases or pelvic infections.  Laboratory testing of 
bacteria culture showed an overgrowth of Gardnerella and an 
overgrowth of yeast, for which she was given medicated cream 
and anti-fungal tablets.

A review of these records indicates that the veteran has been 
diagnosed on several occasions as suffering from 
gynecological problems, including Candida, Gardnerella, 
bacterial vaginitis, and cervicitis.  As the veteran's 
gynecological complaints have been attributed to known 
diagnoses, they are not manifestations of an illness which 
"cannot be attributed to any known clinical diagnosis," and 
service connection under section 3.317 is precluded.

The Board also finds that service connection on a direct 
basis is not warranted.  The veteran's gynecological 
infections in service appear to have been acute and 
transitory, as no complaints or findings of any gynecological 
problems were noted on the veteran's November 1991 discharge 
examination.  Furthermore, at the time of examination in May 
1993, the veteran was found not to be suffering from any 
gynecological infections.  Although the veteran was diagnosed 
with gynecological  infections at the time of VA examinations 
in May 1996 and September 1997, the examiners did not relate 
these problems to the veteran's period of active duty service 
many years earlier.  The Board also finds that the evidence 
does not show that the veteran suffered from a chronic 
gynecological infection disorder, particularly in light of 
the veteran's own reports at the time of examination in May 
1993 that she had only had such infections "one to two 
times," and specifically "[d]enies history of chronic GYN 
infections."  Therefore, the Board finds that service 
connection for frequent gynecological infections, to include 
as due to an undiagnosed illness, is not warranted.

E.  Respiratory disorder

A review of the veteran's service medical records reveals 
that they are negative for evidence of any reported complaint 
or diagnosis of, or treatment for, a respiratory disorder.

At the time of a VA examination in May 1993, the veteran 
complained of shortness of breath with exertion toward the 
end of her stay in Operation Desert Storm, which she 
attributed to exposure to "oil smoke" in the Persian Gulf.  
The examiner requested that the veteran undergo a pulmonary 
function test (PFT), the results of which were within normal 
limits.

Private post-service medical records indicate diagnoses of 
various pulmonary disorders, including a diagnosis in 
November 1995 of right lower lobe pneumonia from Naeve 
Hospital, and diagnoses in April 1996 of an upper respiratory 
infection and in June 1997 of bronchitis, both from Albert 
Lea Regional Medical Group.  

At the time of her hearing in May 1996, the veteran stated 
that she could not walk far due to breathlessness, and that 
she felt out of breath after climbing a few steps.  She 
reported that she was exposed to blowing dirt and grain from 
a silo in Saudi Arabia, as well as the smoke from burning oil 
wells.

At the time of a VA general medical examination in September 
1997, the veteran complained of dyspnea on exertion when 
climbing up stairs.  She denied wheezing or a history of 
asthma.  She stated that she was exposed to oil smoke while 
in Saudi Arabia, and stated that her shortness of breath had 
been stable since 1991, when it first appeared.  The veteran 
again underwent PFTs, which showed spirometry within normal 
limits, and chest x-rays were also normal.  The examiner 
stated that the results were suggestive of mild interstitial 
lung disease, perhaps from smoking.  He stated that the 
etiology of the veteran's complaints of dyspnea when climbing 
stairs was unclear.

Once again, the Board finds that, to the extent that the 
veteran's complaints have been specifically attributed to an 
identifiable cause, such as pneumonia, bronchitis, or an 
upper respiratory infection, they are not manifestations of 
an illness which "cannot be attributed to any known clinical 
diagnosis," and service connection under section 3.317 is 
precluded.

In addition, the Board has found no competent medical 
evidence which links the veteran's post-service diagnoses of 
respiratory disorders to service.  The only evidence which 
purports to link the veteran's current respiratory problems 
to service is her own contentions, as set forth at the time 
of examinations and during the course of her May 1996 
hearing, that her respiratory problems could be related to 
environmental factors in Saudi Arabia, such as blowing grain 
and dirt and inhaling oil smoke.  Once again, the Board does 
not doubt the sincerity of the veteran's belief in this 
claimed causal connection, but as the veteran is not a 
medical expert, she is not qualified to express an opinion 
regarding any medical causation of any respiratory disorders.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-5.  Thus, the 
Board finds that the veteran's claim for service connection 
for a respiratory disorder, to include as due to an 
undiagnosed illness, must be denied.

F.  Conclusion

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for hair loss, bowel problems, sore 
gums, frequent gynecological infections, and a respiratory 
disorder, all to include as due to an undiagnosed illness.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Disability rating for back disorder

The veteran has claimed entitlement to a rating in excess of 
10 percent for her service-connected back disorder.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award of 10 percent granted for the veteran's service-
connected back disorder.  Under these circumstances, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disability from the 
effective date of service connection to the present.  
Fenderson, supra., citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).

Evidence relevant to the level of severity of the veteran's 
back disorder includes a hospitalization report dated in May 
1991 from Blue Earth Hospital, at which time the veteran 
complained of moderate to severe back pain.  On examination, 
she was noted to have spasm in the lumbar area, with positive 
straight leg raising testing.  X-rays of the lumbosacral 
spine showed no significant abnormalities.  On discharge, the 
veteran's diagnosis was a lumbosacral strain.

At the time of a VA examination in May 1993, the veteran 
complained of chronic low back pain, with daily aching 
discomfort.  On physical examination, the range of motion of 
the back was "entirely normal," and an x-ray of the 
lumbosacral spine showed no significant abnormality.  The 
examiner diagnosed a history of a low back injury with 
chronic low back pain, with no evidence of radiculopathy on 
examination.

At the time of the veteran's RO hearing in May 1996, the 
veteran stated that her back hurt when she sat too long, and 
that the pain prevented her from lifting many things or 
moving things.  She stated that she could not do a lot of 
physical activities with her son, like running.  She 
indicated that she had missed work "a few times" because of 
her back, but that she usually went to work even when it 
bothered her.  She reported that the last time she missed 
work due to her back was in the beginning of 1995.  She 
reported that her car trip to the hearing took 2 hours, and 
that her back began hurting after driving for the first hour.  
She indicated that she did not think she had seen any doctors 
since service for treatment of her back.

Also of record are several statements from friends and 
relatives of the veteran, all of which attest to the 
veteran's complaints of back pain since service.  Of 
particular note is a May 1996 statement from the veteran's 
employer, who noted that the veteran had been an employee for 
more than 3 years.  This employer stated that the veteran 
"has not missed many days of work due to her back" since 
she could not afford to miss work, but observed that the 
veteran could not sit for long periods without getting up due 
to back pain.  This employer also stated that the veteran was 
able to perform all necessary secretarial duties, but had to 
take breaks during typing due to back pain.

In September 1997, the veteran underwent a VA neurological 
examination.  At that time, she stated that she had back 
problems stemming from an injury sustained during basic 
training.  On examination, the veteran's back had a normal 
curvature.  She was diffusely tender around the sacroiliac 
joints in the back, but there was no point tenderness to 
palpation of the sacroiliac joints or the sciatic notch on 
either side.  She was able to bend forward to 90 degrees.  
The examiner diagnosed a normal examination.

The veteran also underwent a VA psychiatric examination in 
September 1997, at which time the veteran again complained of 
back pain.  Following a mental status examination and a 
review of previous records, the examiner opined that "[m]ost 
, if not all, or her symptoms, can be easily identified as 
related to chronic stress, fatigue common to depression and 
to traumatized individuals, pain syndromes, aching joints, 
upper and lower back pain common to depression with 
somatization and common to tension and chronic stress."

In February 2000, the veteran underwent a VA spine 
examination.  At that time, the veteran stated that since 
leaving the service, her back pain had gradually worsened.  
She complained that she experienced back pain every day, and 
that the pain was aggravated by things such as lifting.  She 
also complained of unpredictable flare-ups of pain.  She 
evaluated her back pain as typically a 4 on a scale of zero 
to 10, with exacerbations to a 9 once per week.  She stated 
that these exacerbations typically lasted for 1 hour.  She 
reported that she took no medication for her back pain.

On physical examination, the veteran had a normal gait, and 
was able to stand on her toes and heels.  Her back was 
straight, with no significant tenderness to palpation.  The 
paravertebral muscles felt somewhat firm to the touch.  Range 
of motion testing revealed flexion forward to 60 degrees, at 
which time the veteran stopped due to a pulling discomfort.  
Lateral flexion was to 15 to 20 degrees bilaterally, 
performed very slowly.  Extension backward was to 10 degrees, 
and rotation was to 15 degrees bilaterally.  Sensation, deep 
tendon reflexes, and pulses were all intact.  Straight leg 
raising in the sitting position produced pain in the lower 
back at full extension, and straight leg raising in the lying 
position produced pain in the back when either leg was 
elevated to 45 degrees.  X-rays revealed minimal spurring of 
the thoracic spine at T9-T10, and narrowing of the 
lumbosacral spine at L5-S1, with partial lumbarization of L5 
on the left and pseudarthritis at the sacrum.  The examiner 
diagnosed thoracic and lumbosacral strain syndrome, chronic, 
secondary to injury in the service.

The veteran's back disorder has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292.  In this regard, the Board notes 
that DC 5010, pursuant to which the severity of traumatic 
arthritis is evaluated, states that traumatic arthritis is to 
be rated as degenerative arthritis under DC 5003.  DC 5003, 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  However, in this 
case, the Board has found no evidence that the veteran 
suffers from arthritis in her back.  On the contrary, no 
examiners have diagnosed arthritis, and all back x-rays of 
record have been negative for any evidence of arthritis.  
Therefore, the Board finds that an evaluation under DC 5010 
is not warranted.

Given the fact that the veteran has been diagnosed as 
suffering from lumbosacral strain, including at the time of 
the most recent examination in February 2000, the Board finds 
that the veteran's back disorder is most appropriately 
evaluated under the provisions of 38 C.F.R. § 4.71a, DC 5295, 
pursuant to which the severity of lumbosacral strain is 
evaluated.  Pursuant to this code section, a 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain which is manifested by 
muscle spasm on extreme forward bending and a loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is warranted when such lumbosacral strain is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

A review of the evidence detailed above reveals that most of 
the recent spine examinations performed on the veteran have 
shown little objective evidence of disability.  Indeed, the 
May 1991 examination at Blue Earth showed minimal physical 
findings and no evidence of any abnormality on x-ray.  In 
addition, VA examination in May 1993 revealed a full range of 
motion, and no evidence of radiculopathy on examination or 
evidence of any abnormality on x-ray.  Similarly, examination 
in September 1997 found a full range of flexion forward with 
no point tenderness to palpation, and the examiner diagnosed 
a normal examination.  The Board also notes that in September 
1997, the examiner who performed the psychiatric examination 
specifically attributed the veteran's complaints of back pain 
to "upper and lower back pain common to depression with 
somatization," which the Board finds to be consistent with 
the lack of objective clinical evidence of back disability on 
these back examinations.

However, the veteran was shown to have limited motion on 
examination in February 2000, as well as pain on straight leg 
raising.  In addition, x-rays did show some narrowing of the 
lumbosacral spine at L5-S1.  Furthermore, the veteran has 
testified that she experienced pain on motion, particularly 
when lifting or bending, and this claim was verified on 
examination, when the veteran stopped her forward flexion due 
to pulling discomfort.  The Board therefore finds that the 
veteran suffers from lumbosacral strain with characteristic 
pain on motion, which warrants a 10 percent rating under DC 
5295.  

However, the evidence does not show that the veteran's 
lumbosacral strain more closely approximates the level of 
severity contemplated by a 20 percent rating under DC 5295.  
Although there was spasm in the lumbar area on examination in 
May 1991, no examinations since that time have shown this to 
exist, despite several examinations involving forward 
flexion.  In addition, there is no evidence which indicates 
that the veteran suffers from a unilateral loss of lateral 
spine motion in the standing position.  Therefore, a 20 
percent rating is not warranted under this code.

The Board acknowledges that the veteran's back disorder has 
been reported to be productive of pain.  However, this pain 
has been taken into consideration in granting the veteran a 
10 percent disability evaluation under DC 5295, which 
specifically contemplates painful motion.  The veteran is not 
shown to have such disabling pain productive of functional 
impairment as to warrant consideration of assignment of an 
increased evaluation under the criteria of 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, there is no evidence of lumbar spine 
ankylosis, as contemplated under DC 5289.  The Board has also 
considered rating the veteran based on limitation of lumbar 
spine motion, as contemplated by DC 5292.  Under this code, 
there must be evidence of moderate limitation of lumbar spine 
motion to warrant a 20 percent rating.  In this case, the 
Board finds that the veteran's limitation of spine motion 
does not reach this level of severity, particularly in light 
of the lack of clinical evidence of disability on most 
examinations.  The Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45, particularly in light of the 
veteran's complaints of flare-ups of pain.  However, in 
February 2000 the veteran stated that these flare-ups of pain 
occurred only approximately once per week and lasted for no 
more than one hour, and thus appear to have limited impact on 
the veteran's functioning.  Indeed, at the time of her May 
1996 hearing, the veteran testified that she had not missed 
any time off from work because of her back pain in more than 
one year, and her employer stated that she had not missed 
many days of work in more than 3 years due to her back, and 
that she was able to complete all tasks at her job if allowed 
periodic breaks to rest her back.  Therefore, the Board finds 
that a higher rating under DC 5292 is not warranted by the 
evidence.

Thus, the Board finds that the 10 percent rating initially 
assigned to the veteran's service-connected back disorder was 
proper, and a rating in excess of 10 percent is not warranted 
by the evidence.



ORDER

Entitlement to service connection for gallstones is denied.

Entitlement to service connection for hair loss, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for bowel problems, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for sore gums, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for frequent gynecological 
problems, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness, is denied.

The 10 percent disability rating initially assigned for the 
veteran's back disorder was proper, and thus a rating in 
excess of 10 percent is denied.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals


 

